DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				     Election Restriction
	In response to election restriction, claims 1-4, 6-8, 10, 11 and 13 were elected without traverse.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claims 1-4, 6-8, 10, 11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vincent et al. (US 2016/0013076, hereinafter Vincent) in view of PABST et al. (2015/0194388, hereinafter Pabst).
	With respect to claim 1, Vincent discloses an integrated circuit (IC) package structure (fig. 1),11 comprising:
a chip (28); a redistribution layer (RDL) structure (36) provided on the chip and be electrically connected thereto (RDL 36 is electrically connected to die 28);
a molding compound structure (60) provided on outer surfaces of the chip and the RDL structure.
	Vincent does not explicitly disclose an electromagnetic interference (EMI) shielding structure provided on outer surfaces of the molding compound structure.
In an analogous art, Pabst discloses an electromagnetic interference (EMI) shielding structure provided on outer surfaces of the molding compound structure (112 of fig. 1; para 0029). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Vincent’s disclosed invention by adding Pabst’s disclosure in order to prevent electromagnetic interference between different components of a semiconductor device. 
With respect to claim 2, Vincent discloses the IC package structure according to claim 1, wherein the molding compound structure includes: a first molding compound layer provided on a plurality of outer side surfaces of the chip and on a plurality of outer side surfaces of the RDL structure (fig. 5; mold compound on the top of the die); and a second molding compound layer provided on a bottom surface of the chip and connected to the first molding compound layer (fig. 5; para 0011).
	With respect to claim 3, Vincent does not explicitly disclose wherein the EMI shielding structure includes a first EMI shielding layer provided on a plurality of outer side surfaces of the first molding compound layer and on a plurality of outer side surface and a bottom surface of the second molding compound layer.
In an analogous art, Pabst discloses wherein the EMI shielding structure includes a first EMI shielding layer provided on a plurality of outer side surfaces of the first molding compound layer and on a plurality of outer side surface and a bottom surface of the second molding compound layer (112 of fig. 1; para 0029). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Vincent’s disclosed invention by adding Pabst’s disclosure in order to prevent electromagnetic interference between different components of a semiconductor device. 
With respect to claim 4, Vincent discloses the IC package structure according to claim 1, wherein the molding compound structure includes a first molding compound layer provided on a plurality of outer side surfaces of the chip and on a plurality of outer side surfaces on the RDL structure (para 0025; mold compound surrounds different components including dies and RDL).
Vincent does not explicitly disclose that the EMI shielding structure including a first EMI shielding layer provided on a plurality of outer side surfaces of the first molding compound layer.
In an analogous art, Pabst discloses that the EMI shielding structure including a first EMI shielding layer provided on a plurality of outer side surfaces of the first molding compound layer (112 of fig. 1; para 0029). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Vincent’s disclosed invention by adding Pabst’s disclosure in order to prevent electromagnetic interference between different components of a semiconductor device. 
With respect to claims 6, 10 and 13, Vincent does not explicitly disclose the IC package structure according to claim 3, wherein the second molding compound layer is formed with a plurality of through holes, which are extended through the second molding compound layer in a thickness direction thereof; and the first EMI shielding layer filling up the through holes and being connected to the bottom surface of the chip.
In an analogous art, Pabst discloses wherein the second molding compound layer is formed with a plurality of through holes (para 0042), which are extended through the second molding compound layer in a thickness direction thereof (para 0043); and the first EMI shielding layer filling up the through holes and being connected to the bottom surface of the chip (para 0048). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Vincent’s disclosed invention by adding Pabst’s disclosure in order to connected different components and reduce electromagnetic interference between different components of a semiconductor device. 
With respect to claim 7, Vincent discloses wherein the molding compound structure includes:
a first molding compound layer provided on a plurality of outer side surfaces of the chip and on a plurality of outer side surfaces and a top surface of the RDL structure (para 0025; mold compound surrounds different components including dies and RDL); and an electrical connecting layer provided on the top surface of the RDL structure being partially exposed from the first molding compound layer (fig. 8); a second molding compound layer provided on a bottom surface of the chip and connected to the first molding compound layer (mold compound on the back surface of the die).
With respect to claim 8, Vincent does not explicitly disclose wherein the EMI shielding structure includes a first EMI shielding layer provided on a plurality of outer side surfaces of the first molding compound layer and on a plurality of outer side surfaces and a bottom surface of the second molding compound layer.
In an analogous art, Pabst discloses wherein the EMI shielding structure includes a first EMI shielding layer provided on a plurality of outer side surfaces of the first molding compound layer and on a plurality of outer side surfaces and a bottom surface of the second molding compound layer (para 0042-0043; and 0048). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Vincent’s disclosed invention by adding Pabst’s disclosure in order to connected different components and reduce electromagnetic interference between different components of a semiconductor device. 	
With respect to claim 11, Vincent does not explicitly disclose wherein the EMI shielding structure includes a first EMI shielding layer provided on a plurality of outer side surfaces of the first molding compound layer and on a plurality of outer side surfaces and a bottom surface of the second molding compound layer; and a second EMI shielding layer provided on the first molding compound layer formed on the top surface of the RDL structure and being spaced from the exposed electrical connecting layer.
In an analogous art, Pabst discloses wherein the EMI shielding structure includes a first EMI shielding layer provided on a plurality of outer side surfaces of the first molding compound layer and on a plurality of outer side surfaces and a bottom surface of the second molding compound layer (para 0042-0043; and 0048); and a second EMI shielding layer provided on the first molding compound layer formed on the top surface of the RDL structure and being spaced from the exposed electrical connecting layer (para 0042-0043). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Vincent’s disclosed invention by adding Pabst’s disclosure in order to connected different components and reduce electromagnetic interference between different components of a semiconductor device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816